FILED

HAY 22 ZUl‘l
uNlrsi) srATEs DISTRICT coURT shot us cum a. :ta»[\:n§l%»
FoR THE nrs'rrucr or CoLUMruA °°"*"°'“'° °""'°‘ ° ’

WILLIAM osCAR HARRIS, )
)

P\ainiir£ )

)

v ) Civil Action No. /‘%-' 

)

THE UN!TED srArEs, el al., )
)

Defendants. )

MEMoRANI)UM 0PINIoN

_For purposes of this Memorandum Opinion, the court c0nsolidates two complaints that
the plaintiff submitted to the Clerk of Court on May 20, 2013. Upon review of the plaintiffs
applications to proceed in forma pa~uperfs and each pro se civil complaint, the court will grant

the applications and dismiss the complaints

The Court is mindful that complaints filed by pro se litigants are held‘to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). The Court has "not only the authority to dismiss a claim based on an
indisputably meritless legal theory, but also the unusual power to pierce the veil of the
complaint’s factual allegations and dismiss those claims whose factual contentions are clearly

baseless." Nez`tzke v. Williams, 490 U.S. 319, 327 (1989).

The plaintiff here, "William Oscar Harris[,] was convicted by a jury of one count of
conspiracy to defraud the United States . . . and six counts of passing fraudulent money orders

and aiding or abetting of such acts . . . . Harris was sentenced to a term of imprisonment of l 88

months for his crimes." Harrz`s v. Levi, Nos. 08-1792 & 10-3493, 2011 WL 2037016, at *l
(D.N.J. May 24, 2011); see United States v. Harri.s', 271 F. App’x 188, 188 (3d Cir_ 2008) (per
curiam) (affirming judgments of sentence). According to the Plaintiff, the defendant "fail[ed],
neglect[ed], and/or refus[ed] to deliver a true copy of the order of commitment_. due within six
(6) hours after demand," Compl. 11 l, and for this alleged harm, plaintiff demands "a final
judgment . . . in the sum certain of $l ,l ]2,000.00 USD . . . for his damages as suffered at their
hands," fd. 11 9, as described in his administrative claim submitted to the United States
Department of justice under the F ederal Tort Claims Act. see id., Ex. (Claim for Damage, Injury,

or Death (Standard Form 95) dated July 28, 2012).

Absent any showing that the plaintiff has been wrongly convicted, a tort claim arising
from his conviction and sentence is necessarily without merit. See, e.g., Har‘ris v. United States,
No. 13-0879, 2013 WL 4494660, at *l (D.D.C. June ll, 2013) (dismissing as frivolous tort
claim for damages arising from the plaintiffs current incarceration). This complaint is frivolous

and ii must be disriiiss@d. see 23 u.s.c. §§ 1915(@)(1)(13)@, 191 §A(b)(i).

An Order consistent with this Memorandum Opinion is issued separately

%/% /A¢W
United States District Judge
DATE; §7&7/§2@ //